DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Amendments to the claims filed 2/28/2022 are acknowledged. Claims 39-42 are new.
Claims 1-4, 7, 8, 10-14, 16-20 and 39-42 are under examination.
Claims 5, 6, 9, 15, 21-23, 26-38 are cancelled.
Claims 24 and 25 are withdrawn.

Information Disclosure Statement
The IDS filed 7/11/2019 and 11/10/2017 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/162,901 filed 05/18/2015 is acknowledged.




Claim Rejections - 35 USC § 101
The instant rejection is maintained from the previous Office Action of 9/30/2021 and modified to address Applicant’s amendments of 2/28/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 8, 10-14, 16-20 and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 1-4, 7, 8, 10-14, 16-20 and 41-42 are drawn to a method. 
Claim 40 is drawn to a system comprising a memory, cell culturing device, or computing device for performing a process, so a machine.
Claim 39 is drawn to a computer program on computer readable media. A transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).

Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Generating using a known structure and known glycosylation enzymes or reactions, a generic glycosylation reaction network comprising a plurality of glycans. This step reads on one that can be performed as a mental process and is therefore an abstract idea.
2. Tailoring the generic glycosylation reaction network to a measured glycoprofile to provide a tailored network, the tailored network comprising a reduced set of the plurality of glycans, the reduced set including the glycoprofile glycans. This steps reads on one that can be performed as a mental process and is therefore an abstract idea.
3. Transforming the tailored network into a Markov chain, the Markov chain representing a stochastic network wherein each glycoprofile in the reduced set is regarded as a state in the stochastic network that can transition to another state. This step reads on a mathematical concept because a Markov chain is represented as a transition probability matrix whose entries are transition probabilities from one state to another. The solutions of equations associated with the matrix give probabilities of the transitions. Therefore, transitioning a network to a Markov chain is the representation of the glycosylation reaction network as a mathematical matrix which is a mathematical concept and therefore an abstract idea.
4. Determining reaction conditions that approximate the particular transition probability for a desired state in the stochastic network. This step reads on a mental process and is therefore an abstract idea. 
Dependent claims 2-4, 7, 8, 10-14, 16-20 41, and 42 are further dawn to abstract ideas and are judicial exceptions. Claims 39 and 40 are drawn to a computer readable medium and device that perform the method of claim 1 and are therefore drawn to an abstract idea.
Step 2A Prong Two: Consideration of Practical Application
Claim 1 recites culturing cells under reaction conditions that approximate the particular transition probability, thereby producing a desired glycoprofile glycan. The step does not integrate the judicial exception into a practical application. The previous step recites determining reaction conditions with the intended purpose of approximating “the particular transition probability” for a desired state in what is a plurality of transition  probabilities for a plurality of glycans in a network. No particular transition probability is identified and subsequently no particular reaction conditions are identified and applied to culture cells. Furthermore, the reaction conditions are recited at a high degree of generality, i.e.  what the conditions are is not recited. There is no indication of a transformation of matter resulting from determining and applying reaction conditions, i.e. the judicial exception does not result in a transformation of matter as a result of applying the judicial exception.
Claim 40 recites that the cell culturing device is configured to culture cells under conditions corresponding to the state in the stochastic network based on instructions from the computing device. This limitation does not integrate the judicial exception into a practical application. The judicial exception does not set forth particular reactions conditions that are then applied to effect a transformation of matter. The judicial exception is also not used with or by a  particular machine. The culturing device is recited as configured to culture cells at a high level of generality. The recited calculations of claim 1 are not used with of by a particular machine because the culturing device is not configured as being controlled by the calculations or use the calculations to create the reaction conditions.
Claim 41 recites wherein the reaction conditions under which the culturing of the cells is performed include a genetic modification of the cells. The claims do not recite identifying any particular reaction conditions, and applying the conditions to cause a genetic modification that would constitute a transformation of matter.
Claim 42 recites wherein the reaction conditions include a modification of a culture medium in which the cells are cultured. Adding, removing or mixing a medium is not a practical application as it does not necessarily effect a transformation of matter resulting from the determining of transition probabilities of a glycan. Merely mixing does not necessarily cause a transformation or reduction to a different state or thing. See Tilghman v. Proctor from MPEP 2106.05 (c)
Generically determining culturing conditions and culturing cells under generically recited culturing conditions does not fall into one of the categories of practical application.
The claims do not recite additional elements that integrate the judicial exception into a practical application.  
The recited abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
1. Culturing cells under reaction conditions to produce a desired glycan, a cell culturing device configured to culture cells, reaction conditions under which culturing cells include a genetic modification, and reaction conditions include a modification of a culture medium, are well known routine and conventional. Collins et al. (US 2010/00196940) evidence different cell culture media to affect glycosylation pattern of glycoprotein expressed in the media.(par. 0070) and varying culture feeds (e.g. continuous or batch) and medium conditions (e.g. varying pH, temperature, components, time) which are well known, routine and conventional. Herrgard et al. (US 2016/0160270) also evidence culturing cells in various conditions to improve glycosylation (par. 0010).
2. Determining frequencies of glycans experimentally through mass spectrometry-coupled liquid chromatography (LC-MS), as in claim 4.
3. Using Monte Carlo sampling (interpreted as MC simulations on a computer), as in claim 11.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine, conventional and well understood to perform LC-MS to obtain a glycosylation profile as evidenced by at least Haberger et al. (US 2011/0117601; par. 0125 and 0128). Monte Carlo simulations on a computer is also well known, routine and conventional. Examiner takes Office Notice.
Other elements of the method include a computing device which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicants have amended the claims to recite determining reaction conditions that approximate the particular transition probability and culturing cells under the reaction conditions. Applicant’s arguments are directed to the newly added limitations.
In response, the new limitations to claims 1 and 40 of “culturing cells” and “wherein the cell culturing device is configured to culture cells” are not sufficient to integrate the judicial exception into a practical application.  These limitations are not particular enough to set forth that a practical application of the judicial exception is being achieved.
Specifically, the limitations of claim 1 are drawn to generating a generic glycosylation reaction network, tailoring the network to a measured glycoprofile to provide a tailored network and transforming the tailored network into a Markov chain representing a stochastic network.  These steps are not integrated into determining reaction conditions that can be applied to culturing cells in a way that results in a transformation of matter. 
Furthermore, the recited step of culturing cells does not fall into any category of practical application of a judicial exception. The claims do not recite what culturing conditions were determined  or what the culturing conditions are. For example, determining that a larger culturing dish is needed would not meet the criteria of practical application. Mixing the culturing solution by the culturing device of claim 40 would also not be a practical application.  The claims do not recite steps that would amount to a transformation of matter as a result of applying the Markov glycosylation model. The Markov glycosylation model is also not used with or by a particular machine. The culturing device in claim 40 is configured to culture cells under the conditions corresponding to the state in the stochastic network however, the culturing performed by the culturing device is not set forth in the claims. That is, the claims do not recite how the device is using the judicial exception so as to constitute “use with or by a particular machine.”
Applicants argue that the added limitations effect a particular treatment or prophylaxis for a disease or medical condition.
In response, the claims are not drawn to a particular treatment nor do the claims recite a particular condition being treated. The claims are drawn to transforming a tailored network into a Markov chain and determining reaction conditions that approximate a particular transitions probability. The claims do not to integrate the Markov chain into a step of treating with a particular treatment, as explained in MPEP 2106.04(d)(2).

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, 10-14, 16-20 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites determining reaction conditions that approximate “the particular transition probability for a desired state.” There is lack of antecedent basis support for this limitation in the claim.  The previous step recites that the Markov chain represents a stochastic network wherein each glycan in the set can transition with a particular transition probability. The claim is drawn to a set of glycans where each glycan has a transition probability. It is therefore unclear which particular transition probability is being approximated when determining reaction conditions that are used to culture the cells. The claim does not make clear which transition probability should be approximated when determining reaction conditions.
Claim 40 recites that the cell culture device is configured to culture cells under conditions corresponding to “the state in the stochastic network.” There is lack of antecedent basis support for this limitation in the claim. Claim 1 is drawn to a network of a set of glycans where each glycan is regarded as a state in the network. However, claim 1 is not directed to or determine any particular state. Therefore it is not clear which state in the network corresponds to the culture conditions under which the culture device is culturing the cells.
Claim 17 recites an equation for absorption probability. The recited equation is unclear because some of the variables therein are not defined in the specification. The specification (par. 0033 and 0035) describes  to be the transition matrix and 0 as the start distribution (par. 0034).  However, the specification does not describe what the “T” and “A” correspond to in 0|T, T and TA. The equation of claim 17 is therefore unclear and will be interpreted as a general likelihood or probability equation for states in a Markov model.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 7, 8, 10, 12-14, 16-20 and 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (Bioinformatics, vol. 29 (2013) pages 404-406) in view of Ueda et al. (IEEE Transactions on Knowledge and Data Engineering, vol. 17 (2005) pages 1051-1064) and further in view of Kaveh et al. (IFAC Proceedings Volumes, vol. 46 (2013) 30-35).
Liu et al. teach constructing and simulating glycosylation reaction networks of glycans (page 404, col. 2, par. 2). Liu et al. teach incorporating glycan structure into files including individual glycan structural information and pairwise relationships between glycans (page 404, col. 1,  par. 3)(i.e. which makes obvious receiving information relating measured glycoprofile of a particular protein, comprising glycoprofile glycans at a particular frequency and tailoring a generic glycosylation reaction network to the measured glycoprofile), as in claim 1.
Liu et al. teach combining glycan structure and a glycosylation network to provide a refined network (page 405, Figure 1(B)); Li et al. teach manipulating a glycan network to refine individual glycans and glycosylation network models (page 405, col. 1, par. 1)(i.e. provide a tailored network, the tailored network comprising a reduced set of glycans), as in claim 1.
Liu et al. does not teach transforming the tailored network into a Markov chain, the Markov chain representing a stochastic network where each glycan is regarded as a state in the stochastic network that can transition to another state with a particular transition probability, as in claim 1.
Liu et al. teach software tools (Abstract) which makes obvious a computer readable medium, as in claim 39.
	Ueda et al. teach constructing a probabilistic hidden tree Markov model (HMM) (Abstract and page 1052, col. 1, par. 2 and page 1053, section “2.2 Hidden Tree Markov Model) and a probabilistic sibling-dependent tree Markov model (PSTMM)(i.e. a Markov chain, the Markov chain representing a stochastic network), as in claim 1.
	Ueda et al. teach using real data sets of glycans which Ueda et al. describe as branched tree structures with various types of linkages (page 1059, col. 2, section “4.2.2 Real Data Sets: Glycans); Ueda et al. teach mapping the glycan network to a probabilistic model, including the Markov models, i.e. PSTMM and HTMM (page 1060, col. 2, par. 1)(i.e. measured glycoprofile comprising a plurality of glycans that are applied to the Markov model), as in claim 1.
Ueda et al. teach state transition probabilities (page 1054, col. 1-2, connecting par.), as in claim 1.
Ueda et al. teach the number of states in the model, the maximum number of nodes (page 1052, col. 1, par. 3) and a number of possible state transitions (page1061, col. 2, par. 1) which makes obvious a Markov chain with an absorption (i.e. interpreted as maximum) state provided by the absorption probability, as in claim 16.
Ueda et al. make obvious calculating absorption probability by teaching calculating the likelihood for a given set of trees (page 1053, section “2.2 Hidden Tree Markov Model, see equations in col. 2), as in claim 17. 
Ueda et al. in view of Li et al. do not teach determining reaction conditions that approximate a particular transition probability, as in claim 1. 
Ueda et al. in view of Li et al. do not teach culturing cells under conditions and a culturing device, as in claims 1 and 40.
Ueda et al. and Li et al. do not teach claims 2-4, 7-10, 12-14, 18-20 and 40-42.
Kaveh et al. teach developing a dynamic metabolic flux model of equations  that are used to predict culture conditions (Abstract, page 37, col. 2); Kaveh et al. teach that the model predicts the glycoform profile (i.e. glycoprofile) as well as the extent of glycosylation (Abstract). Kaveh et al. teach approximating extracellular metabolite concentrations (page 41, col. 1, section “Conclusion”) and makes obvious culturing cells under the determined conditions (i.e. determining reaction conditions that approximate a particular transition probability for a desired state and culturing cells under the reaction conditions).
Kaveh et al. teach glycans that can be synthesized using enzymes (page 38, col. 2), as in claim 2.
Kaveh et al. teach N-linked glycosylation (page 36, col. 1, par. 2). The instant specification (par. 0007) teaches that the process of N-glycosylation always starts with the same initial structure (the ManoGlcNAcy glycan). Kaveh et al. makes obvious claims 3 and 18.
Kaveh et al. teach developing a dynamic metabolic flux model of equations  that are used to predict culture conditions (Abstract, page 37, col. 2), determining initial conditions with experiment (page 41, col. 1, section “Conclusions”) and determining compositions of glycans by chromatography (page 37, col. 2, par. 3), as in claim 4.
 Kaveh et al. teach determining non-essential amino acid synthesis (page 37, col. 2, par. 4) and trimming the reaction network based on experimental data (page 39, col. 2, par. 1), which makes obvious identifying reactions not required to obtain the glycans, as in claim 7.
Kaveh et al. teach modeling growing and non-growing separately (page 37, col. 2, par. 5) wherein a reaction model of only the growing cells makes obvious a tailored network with minimal reactions network; Kaveh et al. also teach trimming the reaction network based on experimental data (page 39, col. 2, par. 1), as in claim 8.
Kaveh et al. teach minimizing the sum of square error of oligosaccharides using genetic algorithm and calibrating the model’s parameters by minimizing the error between model predictions and measured glycoprofiles over culture time (i.e. tailoring the generic glycosylation reaction network using model reduction through optimization algorithms), as in claim 10.
Kaveh et al. teach culturing in shake flasks with an agitation device (page 37, col. 1, par. 2) which reads on a cell culturing device, as in claim 40. 
Instant claim 40 recites that the cell culturing device cultures cells based on instructions from the computing device but does not recite what the instructions are. Therefore shake flasks on an agitation device reads on the culturing device.
Kaveh et al. teach culturing genetically engineered cells (page 37, col. 1,  par. 2), as in claim 41
Kaveh et al. teach (page 39, col. 2, par. 3) adding and leaving out glutamine to manipulate cell density over time, which makes obvious modifying the cell culture medium, as in claim 42.
Kaveh et al. teach examining kinetic model parameters of by Markov Chain Monte Carlo (page 38, col. 1, par. 2) which makes obvious simulating a perturbation in the tailored network by modifying the Markov chain to determine how the perturbation will affect the measured glycoprofile, as in claim 12.
Kaveh et al. teach glycosylation reactions occurring in the Golgi are catalyzed by two main groups of enzymes: exoglycosidases and glycosyl-transferases (page 38, col. 2, par. 3-4)(i.e. identifying  subsets of reactions that depend on a particular enzyme and the remaining reactions); Kaveh et al. teach tailoring the reaction network as needed to include reactions as needed (page 39, col. 2, par. 2-3)(i.e. wherein it would be obvious to scale down a subset of reactions and modify transition probabilities by setting transition probability to, for example, zero and generating an updated Markov chain), as in claims 13 and 14. 
Kaveh et al. makes obvious the method of claim 19 of optimizing with an optimization algorithm that measures the distance between a predicted and observed glycoprofile. Kaveh et al. teaches (page 39, col. 1-2, connecting par.):
model calibration where the 𝛼- s were obtained by minimizing the sum of square error (SSE) of OSs using genetic algorithm (GA), while the nucleotide sugars were assumed to be in excess (at the beginning of the culture). The nucleotide-sugar model’s parameters were calibrated by minimizing the SSE between comprehensive-model predictions and measured glycoprofiles along the culture time, using data from the batch with no glutamine added to it initially.

The teaching for minimizing the error between model predictions and measured glycoprofiles makes obvious measuring a distance between a predicted and observed glycoprofile, receiving an initial hypothesis and determining an optimal combination of changes within a specified margin of error, as in claim 19.
Kaveh et al. teach that model parameters include sugar concentrations (page 39, col. 1, par. 1) which when calibrated would make obvious simulating perturbations to change media conditions, as in claim 20.  
Applying the KSR standard of obviousness to Liu et al., Ueda et al. and Kaveh et al. it is concluded that the combination of references represents a combination of known elements which would yield a predictable results. At the time of invention, a practitioner could have combined the teaching of Liu et al. for a analyzing glycan synthesis pathways by mapping glycan structures to a network model describing interactions with the teachings of Ueda et al. for representing the network model of glycan interactions as a Markov Chain, and with the teachings of Kaveh et al. for metabolic flux models that calculate culture conditions. The teachings of Liu et al., Ueda et al. and Kaveh et al. make obvious the claimed method of tailoring a glycosylation reaction network, transforming it into a Markov chain and using it to determine reaction conditions which are then used to culture cells. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. in view of Ueda et al. in view of Kaveh et al. as set forth for claims 1-4, 7, 8, 10, 12-14, 16-20 and 39-42 above and further in view of Wiback et al. (Journal of Theoretical Biology vol. 228 (2004) pages 437-447) 
Claim 11 is drawn to assessing variance in reaction fluxes of the tailored network using Monte Carlo sampling, the Monte Carlo sampling producing a plurality of flux vectors having an associated variance, wherein each reaction flux represents a path through the tailored network from the known initial structure to the measured glycoprofile; and reformulating each of the plurality of flux vectors into a plurality of associated transition probabilities. 
The combined teachings of Liu et al. in view of Ueda et al. in view of Kaveh et al. make obvious reaction fluxes in a tailored network of glycans undergoing glycosylation.  Ueda et al. teach Markov chain models for modeling glycosylation and therefore make obvious reformulating a plurality of flux vectors into a plurality of associated transition probabilities.  
Liu et al. in view of Ueda et al. in view of Kaveh et al. do not teach assessing variance of the fluxes using Monte Carlo and producing a plurality of flux vectors having an associated variance.
Wiback et al. teach (Abstract) constraint-based modeling results in a convex polytope that defines a solution space containing all possible steady-state flux distributions. Wiback et al. teach finding the optimal flux distribution under various optimality conditions (i.e. producing a plurality of flux vectors having an associated variance) and defining pathways (through a network). Wiback et al. teach using Monte Carlo sampling to determine distributions of flux levels for each reaction (Abstract and Figure 5)(i.e. assessing variance in reaction fluxes of the network), as in claim 11.
Wiback et al. teach that that fluxes have upper bound constraints from enzymes that put an upper limit on the amount of flux able to pass through each reaction (page 437-438, connecting par.).
Wiback et al. teach the vectors associated with flux reactions (Figure 1), as in claim 11.
Wiback et al. teach using Monte Carlo sampling to provide a quantitative measure of the steady-state flux space’s relative volume under various reaction capacity constraints (page 438, col. 2, par. 2 and 440, col. 1, par. 2)(i.e. which makes obvious producing flux vectors with a variance), as in claim 11.
Applying the KSR standard of obviousness to Liu et al., Ueda et al., Kaveh et al. and Wiback et al. it is concluded that the combination of references represents a combination of known elements which would yield a predictable results. At the time of invention, a practitioner could have combined the teaching of Liu et al., Ueda et al., Kaveh et al. with the Monte Carlo sampling methods to determine distributions of fluxes for reactions in a metabolic network of Wiback et al. The references of Liu et al., Ueda et al., Kaveh et al. and Wiback disclose all of the elements of claim 11. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635